NOTICE: The attorneys on the attached list have the
opportunity to comply with outstanding requirements
prior to the effective date of the Supreme Court Order
and not be administratively suspended.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 1
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                   USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia                    72739 Aigeldinger III, Allan Jacob
                                38924 Azorsky, Gary L.
                                94006 Bartel III, Lawrence Joseph
                                47505 Behar, Saul Arthur
                               326783 Bernlohr, Christian Timothy
                                79414 Brennan, Peter J.
                               207478 Bridges, Tanya LaShawn
                                41024 Brown, John Robert
                                02529 Canuso, Joseph A.
                                95096 Carter IV, William Andrew
                               310014 Caruso, Santo R.
                                67751 Coleman, Lisa K.
                                39689 Costigan, Richard
                               312357 Coyne, Dana Kate
                                81859 Diaz, Eric
                               207590 Durant, Lauren Meredith
                               325352 Eng, Bryant Terrance
                               316062 Engel, Carl Lawrence
                                29112 Eshelman, Thomas R.
                               325024 Flacco, Robert Joseph
                                79298 Fullmer III, Harold H.
                               205226 Gian-Grasso, Brennan Joseph
                               312579 Gomez, Juliette Elizabeth
                               311741 Gordon, Benjamin Evan
                                18340 Gradwohl, David A.
                                47102 Grimes, Wendell K.
                                39424 Haas, Steven Neal
                                49987 Harty, Thomas S.
                               205672 Hellinger, Ashley Elyse
                                46405 Hetrick, Joseph Kevin
                               319656 Hogan, Graeme Elliot
                               203230 Huh, John Daiwon
                                79334 Ivory, Thomas Henry
                               326975 Jagota, Mehar
                                62823 Jaron, Helene Schwartz
                               314451 Keith, Andrew Alan
                                90119 Koller, David Mikel
                                73842 Koutcher, Jonathan B.
                               319309 Krohn, Lauren Elizabeth
                                92217 Kuchta, Angelique R.
                               323238 Liang, Dan
                               202535 Loney Jr., Stephen Allen
                               316179 MacGregor, Christine Elder
                               321363 Mann, Jessica Consuela
                                40175 Markey, Jeanne Ann
                                93472 Martucci Jr., John Joseph
                                50719 McCrea, Megan
                                36411 McEldrew III, James J.
                               201402 McGrath III, John Joseph
                                91437 McMenamin, Melanie Marie
                               314956 McMullen, Kolleen
                                79184 Mester, Laurence Andrew
                               205488 Mildenberg, David S.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 2
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia( Continued )       85106 Mirarchi, Daniel J
                               311525 Morrow, Elizabeth E.
                               206489 Murphy, Joseph Francis
                               316354 Narahari, Priya
                                88475 Nihill, Colleen Frances
                               202235 Papanier, Nicole
                                57512 Parrish Jr., Demetrius John
                               326084 Paulino, Jonathan Javier
                                90154 Post, May Mon
                               310376 Purtell, Daniel Newcomb
                                90514 Racowski, Kenneth L.
                               313759 Rutala, Joseph
                               311193 Sauler, Tracy Rose
                                78812 Scarpa, Christopher C.
                               210208 Schwartz, Joshua Benjamin
                                73957 Scott, Karen
                                92659 Seltzer, Gregory L.
                               321726 Shingin, Inna
                               204173 Sibel, Catharine Elizabeth
                               207843 Small, Heather Dawn
                               325363 Smith, Erika L
                               201295 Smith, Royce W.
                               311379 Southerland, Tiffany Frances
                               307517 Supplee, Jennifer Anne
                               203229 Toll, Jennifer Ann
                               311873 Watto, Andrew P
                                89341 Wetzel, Christopher K.
                               308902 Witts, Venycklés Amanda
                               308345 Womack, Jocelyn Liana
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 3
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lancaster                      308249 Conrad, Brandon Ramsay
                                25725 Gray, Kathleen A. V.
                               206103 Monskie, Gregory Edwin
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 4
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Northampton                    310492 Benner, Brandon Michael
                               306562 Opthof, Victoria Kadeane
DATE: 03/22/2022           PENNSYLVANIA CONTINUING LEGAL EDUCATION               PAGE: 5
TIME: 14:20:03                      NON-COMPLIANT LAWYERS                     USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Tioga                          310832 Cummings, Tiffany L.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 6
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Allegheny                      318087 Baldridge, Tricia
                                16305 Boas, Paul David
                               317034 Bogatay, James F.
                               325163 Brady, Matthew Demian
                               201680 Brown, Ian Morgan
                                56657 Carlson, Ronald Bruce
                                18184 Cheever, George M.
                               321012 Clifford, Jaclyn Renee
                               312238 Craig, Daniel Patrick
                                68384 Dangel, Stephanie A. J.
                                19736 Edgar, John P.
                               321913 Grab, Jennifer Suzanne
                                78311 Hamel, Melody A.
                                27569 Hendricks, John D.
                                37555 Hughes, Karen Louise
                               204007 Johnston, Gregg Nathaniel
                                28900 Lampl, David W.
                                65709 Lawrence, Joseph Robert
                               313170 Lewis, Joshua Hal
                               312669 Marmo, Jonathan Michael
                               310971 Mersich, Vincent James
                                82007 Mills, Russell McKinney P.
                                76237 Morelli, Joseph Michael
                               207656 Moritz, Matthew Louis
                               324548 Mularski, Ross Terry
                                37948 Nelson, Garry A.
                                34515 Ogg, Gary J.
                                92439 Pfaeffle, Tara L.
                               316346 Pometto, Joseph Dominic
                                78743 Reisinger, Jay Keefe
                                92716 Roupas, Peter Daniel
                                36636 Sanders, Russell Ronald
                                93559 Schalk, Michael John Richard
                               307909 Schneider, Kelie Cummins
                                82913 Sheets, James Patrick
                                85531 Splane, Timothy Michael
                                42164 Stewart, Robert E.
                                92084 Temple, Meagan Fidelis
                                19140 Watson, J. Warren
                               207824 Wills, Taressa Jenyca
                                92010 Windsor, Elizabeth Stroyd
                               307894 Wojton, Timothy Grant
                               325811 Zutz, T. Corey
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 7
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Bucks                           83719 Clark, Jennifer Kline
                               207449 Flood, Chad Michael
                                25340 Goldman, Robert E.
                               326782 Grisillo, Jeffrey James
                                74193 Hobbib, Patricia L.
                                12789 Katzenstein, Robert
                                82877 McGroarty, William V.
                                94614 Mellott, Diane C.
                                24892 Ruttle, J. Michael
                                01914 Timby, Thomas E.
                                78620 Zoftis, Leonard Barry
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 8
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Cumberland                     201357 Drew, Aaron David
                                87000 Mangan III, John Joseph
                                85022 Matter, Michael Dennis
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 9
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Westmoreland                    24874 Weston, Charles E.
DATE: 03/22/2022           PENNSYLVANIA CONTINUING LEGAL EDUCATION               PAGE: 10
TIME: 14:20:03                      NON-COMPLIANT LAWYERS                     USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Dauphin                        309558 Almeida, Suzanne Ricki
                                49618 Boyle, Dennis Edward
                                17890 Hanna Jr., Robert George
                                27423 Robinson, Gerald S.
                                86360 Seyfried, Jeffrey Michael
                               208147 Shiffler, Ruth K.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 11
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Chester                         30189 Boyd, Penelope A.
                                80145 Cohen, Joan Blatcher
                                82865 Cohn, Leslie Susan
                               308004 DeAngelo, Joseph George
                                89733 Haeberle, Jennifer Lynn
                               322504 Juste, Cassandre Lucie
                                38112 Knepley, Rita E.
                               314467 Lewis, Ginene Alexandria
                                28547 McDevitt, Brian
                                78359 McFadden, David Carter
                                49774 O'Hayer, Michael
                                85987 Passerin, Forrest T.
                                42200 Richenderfer, Linda
                                22857 Ross, Murray L.
                                88277 Wells III, Gerald D.
                               310640 Wusinich, Joanna Frances
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 12
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Union                           87624 Zickgraf, Randal Benjamin
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 13
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Clarion                         86255 Bogush, Michael B.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 14
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
York                            42912 Rogers, Marakay Jessica
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 15
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Berks                           76870 Fabrizio, Eric J.
                               313215 Richerts, James Joseph
                                88203 Tidd, David W.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 16
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Washington                     323673 McGovern, Kelly Nicole
                                47549 Wagner Jr., Louis Edward
DATE: 03/22/2022           PENNSYLVANIA CONTINUING LEGAL EDUCATION               PAGE: 17
TIME: 14:20:03                      NON-COMPLIANT LAWYERS                     USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lehigh                         320254 Fenstermaker, Adam LeRoy
                                57808 Klees, Aria A.
                                55064 McCrystal, Michael J.
DATE: 03/22/2022           PENNSYLVANIA CONTINUING LEGAL EDUCATION               PAGE: 18
TIME: 14:20:03                      NON-COMPLIANT LAWYERS                     USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Delaware                       320157 Davis, Thomas
                                95043 Dill, Kevin John
                               208453 Dilworth, David Bancroft
                               203635 Frohner, Tara Anastasia
                                22567 Girton, Arthur G.
                               309360 Harmon, Jason Morton
                               312611 Holland, Tiffany Marlese
                               204794 Jalloh, Alvin Teage
                                88337 Keates, Charles Paxson
                                33813 Kelly, Kevin Joseph
                                02039 Lindner, Albert A.
                                46442 Mannix, Christopher D.
                                08982 Noel, George P.
                                14437 Pomerantz, Gerald
                                85660 Prochniak, Evan D.
                                74979 Procopio, Patricia C.
                                59447 Repetto, Maureen Callahan
                                67265 Rotella, Michelle T.
                               321535 Waring, Ashley Nikole
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 19
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Susquehanna                    312972 Lewis, Abbey Katherine
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 20
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Montgomery                     202230 Beaver, Mark Anthony
                                92038 Bender, Kerry Kilduff
                                59395 Booth Jr., Christopher Roulhac
                               205214 Cruz, Shaela
                               313370 Dagress, Gillian Marie
                               309911 Daly Jr., Michael Gerard
                                31351 Danelski, Edward Richard
                               206149 Dinoulis, Nicole Adana
                               319605 Gaughan, Shannon Kathleen
                               312689 Goldin, Jeffrey J.
                                36466 Goldstein, Clifford A.
                               315262 Greenberg, Jared Matthew
                                37777 Grossman, Bruce Stephen
                                79004 Howard, Edward Joseph
                                26198 Jacquette, James Martin
                               203998 Keating, Christina Marie
                               307011 Kim, Frederick S
                               323786 Landes, Eric J.
                               308668 Lazovitz, Joel
                                60984 Levine, Kenneth T.
                               323342 Mathew, Joseph Philip
                                84331 Metzger, Michael F.
                                76609 Moore-Driggers, Zanetta N.
                               323244 Morris, Catherine
                                16166 Newman, Sandra Schultz
                               324660 Nikel, Shanique E
                                54692 Odenheimer, Shari Jill
                                78299 Pliner, Susan Beth
                                48514 Remick, Hiliary Shattuck
                                62752 Revness, Michael Joseph
                               310816 Ross, Sandra Rhee
                                13440 Sagett, Samuel H.
                                84355 Scullin, Michelle Brennan
                                72454 Siegel, Barry Jonathan
                                47935 Simmons, Theresa Marie
                                74109 Solnick, Jay Lawrence
                                92358 Teare, Maria Christina Cutillo
                               316590 Wampole, Courtnee Lynn
                                20071 Winning, William J.
                               321162 Young, Melanie Edelman
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 21
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Franklin                        82259 Gleason, Thomas P.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 22
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Monroe                          49583 Catina, Janet K. Marsh
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 23
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                   USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lackawanna                     314796 Ellis, Zachary Jerome
                                41930 Thomas, Douglas P.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 24
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Butler                         312608 Cox, Roger Alan
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 25
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lebanon                         85561 Mazaheri, Daniel Joseph
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 26
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State                    77321 Abraham, Eric I.
                               318281 Altabet, Edward Daniel
                               317325 Atkinson, Brittany
                                59108 Balanta, Abdul Latif
                                31761 Berger, Andrea Lynn
                                76800 Berman, Richard J.
                                45927 Berman, William Steven
                               201302 Bieg, Timothy Rory
                               313153 Binns, Katherine Williams
                               205141 Blake, Brian Patrick
                                47072 Blust, Peter Francis
                               209061 Boylan, Todd Philip
                                47075 Bralow, David Steven
                                71300 Breslin III, James J.
                               203839 Brooks, Marc Anthony
                                80934 Brucker, Scott Evan
                                43337 Bucknam Jr., Robert William
                               307893 Budd, Eileen Theresa
                                94923 Burke, Sarah F.
                               325572 Butler, Lisa Marie
                                91941 Cannella, Christine Anne
                               319255 Chakrabarty, Saheli
                               314784 Chelminiak, Adam Josef
                                90508 Christy, Mary Kim Sidell
                               324946 Coats Jr., Ira Fitzgerald
                                93020 Cohen, Jesse M
                                51074 Coleman, Douglas
                               308637 Concepcion, Theresa
                               310172 Cullari, Samuel Fiore
                                89281 Curtis, Paul
                                80193 Cusick, Robert William
                                92656 DeLuca, Jennifer Lynne
                               313139 DeVito, Jonathan Marc
                                32854 Della Porta Jr., Armand J.
                                31682 DiMento, Anthony F.
                               313292 DiNapoli, Kaitlin Marie
                               325085 Durbin, Damon
                                95013 Edwards, Robert Henry
                               209840 Entwistle, Andrew John
                                31183 Fanelli, Cecelia L.
                                60777 Fantt, Michele Avis
                               307824 Farrell, Colin
                               202346 Figaro, Savio Donvez
                                73241 Floyd III, Robert Patrick
                                55456 Forsten, Richard Alan
                               316685 Freed, Alexandra M
                               319294 Garrett, Kristin Lynn
                                87817 Gehres III, Edward DeForest
                               323289 Giordano, Daniel Joseph
                               203981 Gladney, Alexander Douglas
                               306718 Gopal, Gauri
                                86696 Grady, Jacqueline A.
                                20984 Grantham, Mark Burke
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 27
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )      312258 Grove, Amber Leigh
                                67874 Guzzi, Mark Earl
                                68656 Harris, Charles E.
                               319796 Hastings, Stephen Edward
                               312910 Haynes, Jina Nicole
                                82934 Higgins, Brian Scott
                               323183 Hogan, Christine Rebecca
                                90778 Hogan, Richard Peter
                               310880 Hovey, Keith Lancaster
                                28302 Howard, James Elliot
                               309938 Howard, Joseph Peter
                                79437 Hutchinson, Alyse
                                65622 Iannelli, John C.
                               310680 Iruobe, Emalohi Louisa
                                73503 Jacobs, Lisa M.
                               208932 Janel, Lindsay Rose
                               202998 Jester, Jeremy James
                                51875 Jimoh, Bashiru Ayinde
                                52360 Johnson Jr., Cuthbert A.
                               315664 Johnson II, George Samuel
                                69535 Josephson, Daryl Craig
                               309238 Kassab, Vanessa Lois
                                53693 Kelly, Sean X.
                               309003 Kent, Michael
                                90635 Lee, Ernest
                                63054 Levow, Evan M.
                                88460 Levy, Howard I.
                               315400 Lively, Ashley Elizabeth
                               313202 Lovett, Cuyler Allen
                                89532 Lowry, Timothy John
                               309323 Luber, Matthew Allen
                               320091 Lufadeju, Suzanne Oluwabukola
                               201389 Lutz, Jennifer Christine
                               326624 Macleod, Ryan Scott
                               319775 Madin, Khaled
                                31411 Marenberg, Roxane Sokolove
                               309371 Marino, Alexander Fairfax
                                74762 McCarthy, John D.
                               203710 McDermott 3rd, John Joseph
                                60436 McDonald, John Timothy
                               209757 McGroarty, Shannon Leigh
                                48309 McLaughlin, Michael Joseph
                               309748 Mellor, Daniel Lawrence
                                59439 Meth, Eric Lewis
                               313608 Min, Leah Ann HyungJu
                                71630 Molotsky, Drew A.
                               312759 Monachino, David Michael
                                27329 Morrison, Vincent J.
                               312382 Mota, Engie
                               312701 Muhly Sr., James Arthur Bertram
                               323869 Nair, Karan
                               209168 Neal, Leah Ann
                               204486 Neiburg, Michael Sean
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 28
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                           ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )       92415 Nero, Harvetta Erania
                                84460 O'Rourke, Victoria W.
                                90322 Oropallo, Michael A.
                               202212 Pindyck-Costantino, Stephanie L
                               315157 Pinkston, Andrew Jamel
                               202576 Qureshi, Nina G.
                                73752 Rabin, Arthur Leonid
                                57409 Rishkofski, Melinda Ann
                               322169 Rivlin, Daniel Zev
                               312056 Rosenzweig, Will Jonathan
                                90285 Rubinovitz, Susan M.
                                58095 Russell-Hunter, Peregrine D.
                               320299 Sabourin, Nathan Rodney
                               205923 Saghafi, Tina
                                53815 Saglimben, Michael J.
                               310476 Saito, Kenji
                               309162 Salem, Aya
                                88150 Scott, Eric Thomas
                                76675 Shapiro, Aaron Max
                                63032 Shapiro, Robert Donald
                               207855 Sheets, James David
                               324460 Silverman, Brandon Adam
                                44089 Silverman, Gary Scott
                               311921 Soehl, Thomas Howard
                               207774 Speir, Jennifer Elizabeth
                               307193 Sprau, Joanna
                                28964 Stelmach, Mark Randolph
                               304834 Stevens, Scott Evan
                               310796 Stockwell, Matthew David
                               209701 Stow, Meredith Anne
                                61551 Strauss, Benjamin
                                33189 Sullivan Jr., James J.
                               206517 Sullivan, Katherine Jeanne
                               325236 Taylor, Tiarra
                                81306 Tepper, Catherine Mary
                               323142 Trachtenberg, Jared Adam
                                55212 Truemper, Roger Lea
                                34983 Turak, Jonathan E. M.
                                83638 Ward, Virginia Cora
                               207124 Webb, Danielle Nicole
                               307885 Welter, Joseph
                               210183 Welton, Crystal Lyn
                               201069 White, George S.
                                90397 Williams, Christopher Heath
                               310039 Williams, Kathleen Giles
                               322162 Wingfield, Jason Eugene
                               326007 Winkler, Stephanie Anne
                               207396 Winter, Christopher Martin
                               202712 Wirkus, Lori A.
                                50381 Woodward, Thomas Aiken
                               313432 Wright, Grant Cameron
                                79286 Yampell, Sandra Ellen
                                52648 Zeff, Gregg L.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 29
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                              ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )       48537 Zuraf, James Michael


              COUNT OF ATTORNEYS FOR ACTIVE    STATUS IS 405
DATE: 03/22/2022           PENNSYLVANIA CONTINUING LEGAL EDUCATION               PAGE: 30
TIME: 14:20:03                      NON-COMPLIANT LAWYERS                     USER ID:
jilgenfr
                             LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia                   326520 Morgan, Colleen
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 31
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                             LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Bucks                          315088 Cooper, Cheryl L.
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 32
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                             LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lehigh                         315551 Schwab, Andrew Christopher
DATE: 03/22/2022            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 33
TIME: 14:20:03                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                             LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Delaware                       325543 Shade, Cory Therese
DATE: 03/22/2022              PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 34
TIME: 14:20:03                         NON-COMPLIANT LAWYERS                   USER ID:
jilgenfr
                               LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: GROUP 2 YEAR END DATE = 08312021, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lebanon                         94878 Geitner, Christopher William


              COUNT OF ATTORNEYS FOR LIMITED IN-HOUSE CORPORATE COUNSEL   STATUS IS 5


         TOTALS PER COUNTY:

              Philadelphia                         82
              Lancaster                             3
              Northampton                           2
              Tioga                                 1
              Allegheny                            43
              Bucks                                11
              Cumberland                            3
              Westmoreland                          1
              Dauphin                               6
              Chester                              16
              Union                                 1
              Clarion                               1
              York                                  1
              Berks                                 3
              Washington                            2
              Lehigh                                3
              Delaware                             19
              Susquehanna                           1
              Montgomery                           40
              Franklin                              1
              Monroe                                1
              Lackawanna                            2
              Butler                                1
              Lebanon                               1
              Out Of State                        160
              Philadelphia                          1
              Bucks                                 1
              Lehigh                                1
              Delaware                              1
              Lebanon                               1


         TOTAL NUMBER OF LAWYERS REPORTED:        410